Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/KR2017/011765 filed on 10/24/2017 with foreign priority Korea, Republic of 10-2016-0138386 dated 10/1242016.

Election/Restrictions
Application’s election of Group I, Claims 1-7, drawn to a product of an ultra-high strength steel sheet, in the reply filed on 06/01/2021 is acknowledged without traverse. Claims 8-11 are withdrawn from consideration as non-elected claims, claims 1-7 remain for examination, wherein claim 1 is an independent claim.

Claim Objections
Claim 1 is objected to because of the following informalities:  “…wt%.).” in the last line of the instant claim 1, the period after % should be deleted.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “10^13 ea./m^2,” in the instant claim is suggested be amended as “1013 ea./m2,”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "ultra-high strength" and “excellent hole expandability” in claims 1-7 are relative terms which renders the claim indefinite. The term "ultra-high" and “excellent“ are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Proper amendment is necessary. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (WO 2016/001889 A1, corresponding to US 10,844,455 B2, thereafter US’455) in view of Jin et al (US-PG-pub 2011/0083774 A1, thereafter PG’774).
Regarding claims 1-2, US’455 teaches a high-strength steel sheet having a tensile strength of more than 1100 MPa and a yield strength of more than 700 MPa, a uniform elongation UE of at least 8.0% and a total elongation of at least 10% (Title, Abstract, and claims of US’455), which reads on the ultra-high-strength steel sheet as recited in the instant claims. The composition comparison between composition ranges and microstructure in the instant claims 1-2 and the composition and microstructure disclosed by steel #H166 in table I and #14 of US’455 and in table II of US’455 is listed in following table. All of the major composition ranges including C, Si, Mn, Al, and Fe (#H166 in table I of US’455) and microstructure (#14 in table II of US’455) are within the claimed alloy composition ranges and microstructure ranges as recited in the instant claims. US’455 specify including N, P, and S as impurities. More specifically, US’455 teaches that: “Usually, the N content remains less than 0.01%, the S content less than 0.01%, the P content less than 0.02%P, the Cr content less than 0.1%, the Ni, prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of additional alloy elements according the disclosures of US’455 since US’455 teaches the same utility throughout whole disclosing range. The calculated value according to equation 1 for the steel #H166 in table I of US’455 is about 0.017, which is within the claimed range of equation 1. US’455 teaches including M + 23%A in the #14 in table II of US’455 and the martensite has been annealed (Abstract, Col.1, ln.64 to Col.2, cl.11, ln.3 and Col.3, lns.7-10 of US’455). US’455 also teaches the controlling of forming strain induced fresh martensite in other phases (Col.6, ln.50 to Col.7, ln.14 of US’455), which 
Element
From instant Claim 1 (in wt%) 
#H166 in table 1 of US’455 (wt%)
Within range
(in wt%)
C
0.05-0.2
0.2
0.2
Si
2.0 or less
1.6
1.6
Mn
4.1-9.0
5
5
P
0.05 or less (>0)
0.02 or less
0.02 or less
S
0.02 or less (>0)
0.01 or less
0.01 or less
Al
0.5 or less (>0)
0.03
0.03
N
0.02 or less (>0)
0.01 or less
0.01 or less
Fe
Balance + impurities
Balance + impurities
Balance + impurities
At least one
Ti: 0.1 or less
Nb: 0.1 or less
V: 0.2 or less;
Mo: 0.1 or less
Ti: 0.1 or less
Nb: 0.1 or less
V: 0.3 or less;
Mo: 0.05 or less
Ti: 0.1 or less
Nb: 0.1 or less
V: 0.3 or less (overlapping 0.2 or less);
Mo: 0.05 or less

Microstructure (vol.%)
#14 in table II of US’455 (Vol.%)

RA
10-30
23
23
Annealed M
50 or more
77
77
Other phases
20 or less
Trace amount
Trace amount
Equation 1
C/12+Ti/48+Nb/93
+V/51+Mo/96
0.015 or more
About 0.017
About 0.017

From instant Claim 2 (in wt%)


At least one of
Ni:1 or less
Cu: 0.5 or less
Cr: 1 or less;
Sb: 0.01-0.1
Ni: 0.1 or less
Cu: 0.2 or less
Cr: 0.1 or less;
Mo: 0.05 or less
Ni: 0.1 or less
Cu: 0.2 or less
Cr: 0.1 or less;



Regarding claims 6-7, US’455 teaches metallic coating or an alloyed metallic coating on the surface of the steel sheet (Col.4, lns.16-19 and cls.20-22 of US’455).
(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US’455 in view of Matsuda et al (US-PG-pub 2011/0048589 A1, thereafter PG’589).
Regarding claim 3, US’455 does not specify the amount of the precipitates as claimed in the instant claim. PG’589 teaches an ultra-high strength steel sheet has a tensile strength of 1400 MPa or higher that can achieve both high strength and good formability (Abstract and claims of PG’589). PG’589 teaches steel alloy composition ranges (abstract, claims, and par.[0064]-[0078] of PG’589) overlap all alloy compositions as claimed in the instant claims. MPEP 2144 05 I. PG’589 specify the mean number of precipitated iron-based carbide grains each having a size of 5 nm or more and 0.5 m or less and included in the auto-tempered martensite is 5x104 or more per 1 mm2. (Abstract, examples and claims of PG’589), which overlap the claimed precipitates size and distributions. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the size and amount of precipitates as demonstrated by PG’589 for the steel sheet of US’455 in order to obtain both high strength and formability (Abstract and claims of PG’589).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US’455 in view of Futanura (US 8480819 B2, thereafter US’819).

Regarding claim 5, the YS/TS of the #14 in table II of US’455 is about 0.85 and TS is 1452 MPa, which reads on the claimed TS and YS/TS ratio as recited in the instant claim. However, the #14 in table II of US’455 does not provide hole-expansion ratio and TS.EL as claimed in the instant claim. US’819 teaches alloy having the same alloy composition range as 

Element
From instant Claim 1 (in wt%) 
#C in table 1 of US’819 (wt%)
Within range
(in wt%)
C
0.05-0.2
0.17
0.17
Si
2.0 or less
2.0
1.98
Mn
4.1-9.0
2.23
2.21
P
0.05 or less (>0)
0.02
0.01
S
0.02 or less (>0)
0.002
0.002
Al
0.5 or less (>0)
0.03
0.02
N
0.02 or less (>0)
Trace amount
Trace amount
Fe
Balance + impurities
Balance + impurities
Balance + impurities


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-14 of copending application No. 15/769924 (US-PG-pub 2020/0248281 A1).  
Regarding instant claims 1-7, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-14 of copending application No. 15/769924 (US-PG-pub 2020/0248281 A1) teaches all of the essential alloy compositions and microstructures. The composition ranges and microstructure ranges disclosed by claims 1-14 of copending application No. 15/769924 (US-PG-pub 2020/0248281 A1) overlapping the claimed composition and microstructure ranges as recited in the instant claims. MPEP 2144 05 I. Thus, no patentable distinction was found in the instant claims compared with claims 1-14 of copending application No. 15/769924 (US-PG-pub 2020/0248281 A1).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIE YANG/Primary Examiner, Art Unit 1734